                Case 2:20-cv-00252-EFB Document 15 Filed 07/07/20 Page 1 of 3


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARCELO ILLARMO (MABN 670079)
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8944
 7          Facsimile: (415) 744-0134
            E-Mail: Marcelo.Illarmo@ssa.gov
 8
     Attorneys for Defendant
 9
                                     UNITED STATES DISTRICT COURT
10
                                   EASTERN DISTRICT OF CALIFORNIA
11
12                                                        )       Case No.: 2:20-cv-00252-EFB
      CASEY MORGAN,                                       )
13                                                        )       STIPULATION FOR VOLUNTARY
                                                          )       REMAND PURSUANT TO SENTENCE
14                                                        )       FOUR OF 42 U.S.C. § 405(g)
                      Plaintiff,                          )
15                                                        )
          v.                                              )
16                                                        )
     ANDREW SAUL,                                         )
17   Commissioner of Social Security                      )
                                                          )
18                    Defendant.                          )
                                                          )
19                                                        )
20
21           IT IS HEREBY STIPULATED, by and between the parties, through their undersigned
22   attorneys, and with the approval of the Court, that the Commissioner of Social Security has
23   agreed to a voluntary remand of this case pursuant to sentence four of 42 U.S.C. § 405(g). The
24   purpose of the remand is to offer Plaintiff a new decision.
25            On remand, the agency will provide Plaintiff with the opportunity for a new hearing to
26   testify and present new evidence. The ALJ will issue a new decision. If this case proceeds past
27   the third step of the sequential evaluation process, the ALJ will make a new RFC evaluation. The
28   ALJ will reevaluate the medical evidence and opinions and all of the evidence of record


     Stip. For Voluntary Remand; Case 2:20-cv-00252-EFB       1
                Case 2:20-cv-00252-EFB Document 15 Filed 07/07/20 Page 2 of 3



 1   including testimony and lay evidence. If necessary, the agency will obtain additional vocational
 2   expert testimony, and make a new determination at Step 5.
 3           The parties further request that the Clerk of the Court be directed to enter a final
 4   judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
 5   Commissioner.
 6
 7
 8
                                                          Respectfully submitted,
 9
10   Dated: July 6, 2020                                  /s/ Barbara Marie Rizzo*
                                                          (*as authorized via e-mail on 7/6/2020)
11                                                        BARBARA MARIE RIZZO
                                                          Attorney for Plaintiff
12
13
     Dated: July 6, 2020                                  McGREGOR W. SCOTT
14                                                        United States Attorney
15                                                        DEBORAH LEE STACHEL
                                                          Acting Regional Chief Counsel, Region IX
16                                                        Social Security Administration
17                                               By:      /s/ Marcelo Illarmo
18                                                        MARCELO ILLARMO
                                                          Special Assistant United States Attorney
19
                                                          Attorneys for Defendant
20
21
22
23
24
25
26
27
28


     Stip. For Voluntary Remand; Case 2:20-cv-00252-EFB      2
                Case 2:20-cv-00252-EFB Document 15 Filed 07/07/20 Page 3 of 3



 1
                                                          ORDER
 2
             Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of
 3
     42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”), and for cause shown, IT
 4
     IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-captioned action is
 5
     remanded to the Commissioner of Social Security for further proceedings consistent with the
 6
     terms of the Stipulation to Remand. The Clerk is directed to enter judgment in plaintiff’s favor.
 7
 8
     Dated: July 7, 2020.
 9                                                        __________________________________
                                                          THE HONORABLE EDMUND F. BRENNAN
10                                                        United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. For Voluntary Remand; Case 2:20-cv-00252-EFB     3
